FILED
                              NOT FOR PUBLICATION                           AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MICHAEL B. WILLIAMS,                               No. 12-15956

                Plaintiff - Appellant,             D.C. No. 1:11-cv-00456-GBC

  v.
                                                   MEMORANDUM *
DEBBIE PHILIPS, Patient’s Trust Officer
at Coalinga State Hospital; PAM AHLIN,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    Gerald B. Cohn, Magistrate Judge, Presiding **

                               Submitted July 24, 2013 ***

Before:         ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Michael B. Williams, a civil detainee confined at Coalinga State Hospital



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              Williams consented in writing to proceed before a magistrate judge.
See 28 U.S.C. § 636(c). Defendants’ consent is inferred from its conduct during
litigation. See Roell v. Withrow, 538 U.S. 580, 590 (2003).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to California’s Sexually Violent Predator Act, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that a

withdrawal of funds from his patient trust account violated his federal

constitutional rights and the no-contest clause of his father’s will. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim, Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005), and we

affirm.

      The district court properly dismissed Williams’s equal protection claim

because Williams failed to allege facts demonstrating that defendants intentionally

and without rational basis treated him differently from others similarly situated and

intentionally discriminated against him. See N. Pacifica LLC v. City of Pacifica,

526 F.3d 478, 486 (9th Cir. 2008) (elements of equal protection claim).

      The district court properly dismissed Williams’s due process claim because

the Notice of Intended Withdrawal and denial of Williams’s appeal, included as

exhibits to the First Amended Complaint, showed that Williams received all of the

process that he was due. See Brady v. Gebbie, 859 F.2d 1543, 1554 (9th Cir. 1988)

(due process requires notice and a meaningful opportunity to be heard).

      The district court properly dismissed Williams’s takings claim because

Williams failed to allege facts demonstrating that his funds were taken for public


                                          2                                     12-15956
use. See Cal. Welf. & Inst. Code § 7281 (sums exceeding $500 in a patient’s

personal deposit fund “may be applied to the payment of the care, support,

maintenance, and medical attention of the patient”); Ward v. Ryan, 623 F.3d 807,

810 (9th Cir. 2010) (elements of a takings claim).

      The district court properly dismissed Williams’s state law claim alleging that

defendants violated the “no-contest” provision of his father’s will because the

defendants were not beneficiaries of the will. See Burch v. George, 866 P.2d 92,

103 (Cal. 1994) (no contest clause “essentially acts as a disinheritance device, i.e.,

if a beneficiary contests or seeks to impair or invalidate the trust instrument or its

provisions, the beneficiary will be disinherited and thus may not take the gift or

devise provided under the instrument”).

      The district court did not abuse its discretion by dismissing without leave to

amend because amendment would have been futile. See Gordon v. City of

Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of review).

      We do not consider Williams’s contentions concerning an alleged violation

of the equal protection clause of the California Constitution raised for the first time

on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per

curiam).

      AFFIRMED.


                                            3                                     12-15956